NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KOSTYANTYN OLEKSANDROVYCH                       No.    15-71605
BULANOV,
                                                Agency No. A098-131-865
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2018**
                               San Francisco, California

Before: WALLACE, RAWLINSON, and WATFORD, Circuit Judges.

      Kostyantyn Oleksandrovych Bulanov, a native and citizen of Ukraine,

petitions for review of an order of the Board of Immigration Appeals (Board)

denying his motion to reopen removal proceedings based on changed country



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditions. We have jurisdiction under 8 U.S.C. § 1252(a), and we deny the

petition.

      We review the Board’s denial of a motion to reopen for abuse of discretion

and will reverse “only if the Board acted arbitrarily, irrationally, or contrary to

law.” Martinez-Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir. 2015) (citation

omitted). Where, as here, a petitioner files a motion to reopen based on changed

country conditions, the petitioner must demonstrate that “circumstances have

changed sufficiently that a petitioner who previously did not have a legitimate

claim . . . now has a well-founded fear of future persecution.” Ramirez-Munoz v.

Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016) (citation omitted). The evidence of

changed country conditions must be material and must have been previously

unavailable. See 8 C.F.R. § 1003.2(c)(3)(ii).

      The Board did not abuse its discretion in denying Bulanov’s motion to

reopen because Bulanov failed to present material evidence of changed conditions

in Ukraine. Although the Kotler Report cites a few instances of ongoing

mistreatment and violence against non-Orthodox Christians in Ukraine, the Report

does not suggest that conditions for non-Orthodox Christians, or for individuals

refusing military service, are “qualitatively different” than in the years preceding

Bulanov’s original hearing. Najmabadi v. Holder, 597 F.3d 983, 987 (9th Cir.

2010). In addition, even if we accept Bulanov’s assertion that the armed conflict


                                           2
between the Russian Federation and Ukraine has intensified since his original

hearing, Bulanov fails to demonstrate that any increased violence has resulted in an

increased threat of harm specifically for non-Orthodox Christians or conscientious

objectors. Ramirez-Munoz, 816 F.3d at 1229 (concluding that evidence of a general

increase in violence in Mexico was insufficient to demonstrate changed country

conditions where violence was not linked to an increase in potential harm based on

a statutorily-protected ground). Finally, Bulanov’s reference to instances of

discrimination and violence experienced by some non-Orthodox Christians in the

decade prior to his original hearing is not newly available evidence, and so does

not support his argument. See 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen

proceedings shall not be granted unless it appears to the Board that the evidence

sought to be offered is material and was not available and could not have been

discovered or presented at the former hearing.”). Accordingly, the Board’s denial

of Bulanov’s motion to reopen was not an abuse of discretion.

      Bulanov’s remaining contentions lack merit. We reject Bulanov’s argument

that the Board failed to consider his “new fear” of persecution based on political

neutrality because Bulanov never asserted political neutrality as a ground for

potential persecution separate and distinct from his status as a conscientious

objector, which the Board addressed. See Barron v. Ashcroft, 358 F.3d 674, 677

(9th Cir. 2004) (re-stating the “well-known axiom of administrative law” that


                                          3
issues not raised before the proper administrative forum cannot be raised on

appeal) (citations omitted). Bulanov’s due process claim fails because it is

premised on the argument, rejected above, that the Board abused its discretion in

denying his motion to reopen.

      The petition is DENIED.




                                          4